Great Plains EnergyKansas CitySecurities Association PresentationNovember 18, 2009 Exhibit 1 Terry Bassham Executive Vice President Finance & Strategic Development and Chief Financial Officer Ellen Fairchild, DirectorInvestor Relations 816-556-2083 ellen.fairchild@kcpl.com Michael Cline, Vice President Investor Relations & Treasurer 816-556-2622 michael.cline@kcpl.com Eula Jones Investor Relations Analyst 816-556-2080 eula.jones@kcpl.com Company Representatives 2 Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties,and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome ofregulatory proceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations. Inconnection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, the registrants are providing anumber of important factors that could cause actual results to differ materially from the provided forward-looking information. Theseimportant factors include: future economic conditions in regional, national and international markets and their effects on sales, pricesand costs, including, but not limited to, possible further deterioration in economic conditions and the timing and extent of anyeconomic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energyindustry, Great Plains Energy, KCP&L and GMO; changes in business strategy, operations or development plans; effects of current orproposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulationand restructuring of the electric utility industry; decisions of regulators regarding rates KCP&L and GMO can charge for electricity;adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental mattersincluding, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes ininterest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pensionplan assets and costs; impairments of long-lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk managementpolicies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increasedcompetition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability to carry outmarketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, pricesand costs; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals and the occurrence andduration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additionalgenerating capacity and environmental projects; nuclear operations; workforce risks, including, but not limited to, retirementcompensation and benefits costs; the ability to successfully integrate KCP&L and GMO operations and the timing and amount ofresulting synergy savings; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time inGreat Plains Energy’s and KCP&L’s most recent quarterly report on Form 10-Q or annual report on Form 10-K filed with the Securitiesand Exchange Commission.Any forward-looking statement speaks only as of the date on which such statement is made.GreatPlains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result ofnew information, future events or otherwise. Forward Looking Statement 3 •Strong Midwest electric utilities focused on regulated operations in Missouri and Kansas •Diversified customer base includes 820,000 residential, commercial, and industrial customers •~6,000 Megawatts of generation capacity •Low-cost generation mix - projected 76% coal, 17% nuclear (Wolf Creek) in 2009 100% RegulatedElectric UtilityOperations Focus •Growth and stability in earnings driven by sizable regulated investments as part of theComprehensive Energy Plan (“CEP”) •Wind and environmental retrofit components of CEP in place; Iatan 2 baseload coal planttargeted for completion in late summer 2010 •Anticipated growth beyond 2010 driven by additional environmental capex and wind Attractive Platformfor Long-TermEarnings Growth •Successful outcomes in 2006, 2007 and 2008 rate cases in Missouri and Kansas •Combined annual rate increases from 2008 cases of $59mm in Kansas and $159mm in Missouri;new rates effective August 1stin Kansas and September 1st in Missouri Focused RegulatoryApproach •Cash flow and earnings heavily driven by regulated operations and cost recovery mechanisms •Ample liquidity currently available under $1.5bn credit facilities •Sustainable dividend and pay-out, right-sized to fund growth and to preserve liquidity •Committed to maintaining current investment grade credit ratings Stable andImproving FinancialPosition Strong Platform for Long-Term Growth 4 Pro Forma 2008 Revenue by Customer Segment Pro Forma 2008 Revenue by Utility Jurisdiction Service Territories: KCP&L and GMO Business Highlights •Solid Midwest electric utility - KCP&L brand •Transformational events in 2008 to focus business model onfully regulated utility operations –Sale of Strategic Energy –Acquisition of Aquila •Company attributes post-acquisition •820,000 customers / 3,200+ employees •~6,000 MW of primarily low-cost baseload generation •5-year projected synergies of $723 million •~$7.9bn in assets and $3.6bn in rate base at 2008YE Total: $1.7bn Total: $1.7bn Solid Foundation 5 Project description Comments 100 MW plant in Spearville, KS Began construction in 2005 ü Completed in Q3 2006 ü In rate base from 1/1/2007 ü No regulatory disallowance Selective Catalytic Reduction (SCR) unit at LaCygne1 plant ü Completed in Q2 2007 ü In rate base from 1/1/2008 ü No regulatory disallowance Air Quality Control System at Iatan 1 coal plant üCompleted in Q2 2009 üIn rate base starting 3Q 2009 (KS 08/1 &MO 9/1) üNo regulatory disallowance in 2009 MO and KScases; minimal exposure in 2010 cases Construction of Iatan 2 super-critical coal plant (850MW; 73% GXP ownership share)1 ü On track for completion late summer 2010 ü Expected in rate base Q4 2010 / 1Q 2011 Iatan 2 Iatan 1 Environmental LaCygne Environmental Wind Great Plains Energy has effectively executed all elements of its Comprehensive EnergyPlan to date and received positive, just, and reasonable regulatory treatment Comprehensive Energy Plan 1 Includes post-combustion environmental technologies including an SCR system, wet flue gas desulphurization system and fabricfilter to control emissions Strong Track Record of Execution 6 Iatan Site Photographs - October 2009 Iatan 2 Fabric Filter Cooling Tower Construction Campus Iatan 1 SCR Iatan 2 Boiler Iatan 2 SCR Gypsum Storage Reagent Prep Bldg Iatan 2 Absorber Recycle Pump Building Tank
